NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-JUN-2022
                                            08:44 AM
                                            Dkt. 30 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


              STATE OF HAWAI I, Plaintiff-Appellee, v.
               NOE KIM RAQUINO, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                    NORTH AND SOUTH KONA DIVISION
                      (CASE NO. 3DCW-XX-XXXXXXX)


                       ORDER DISMISSING APPEAL
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
            Upon review of the record, it appears that:
            (1) On April 14, 2022, the court extended the opening
brief deadline to May 16, 2022;
            (2) Self-represented Defendant-Appellant Noe Kim
Raquino (Raquino) failed to file the opening brief or request
another extension of time;
            (3) On May 17, 2022, the appellate clerk entered a
default notice informing Raquino that the time for filing the
opening brief had expired, the matter would be called to the
court's attention on May 27, 2022, for appropriate action, which
could include dismissal of the appeal, under Hawai i Rules of
Appellate Procedure Rule 30, and Raquino could request relief
from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


             (4) Raquino has not taken any further action in this
appeal in response to the default notice.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai i, June 14, 2022.

                                        /s/ Keith K. Hiraoka
                                        Presiding Judge

                                        /s/ Clyde J. Wadsworth
                                        Associate Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge




                                    2